DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Response to Amendments and Arguments
Regarding the interpretation to a term “demographic characteristic”, applicant amended independent claims by removing “demographic” and further limits a word “characteristic” as “being based on at least one or more of face recognition, name, location or combination thereof”. Since applicant had removed a word “demographic”, 

Regarding the rejection under 35 U.S.C. §112(a), applicant provided a general allegation (Remarks, page 7) that “Nowhere has the examiner demonstrated that the skilled artisan in considering the teachings of figure 3 of the instant disclosure would not have understood Applicant to have possessed what was formerly claimed”. The allegation is directed to certain deleted limitations. Since applicant deleted not supported limitations, the argument was moot and the rejection under §112(a) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended all independent claims by adding few new limitations. Applicant alleged that the previously cited references do not teach the newly added limitations. 

The examiner notices that applicant amended independent claim 1 by adding a new limitation “the at least one characteristic being based on at least one or more of face recognition, name, location, or combinations thereof. A cited reference only need to teach ONE alternative recited using “at least one” / “OR”,  

Regarding the newly added limitation to claim 1, the examiner discovered a reference to Reitan (US PG 2012/0316860). Reitan discloses translating video captions by selecting a target language based on user’s language in this person’s profile setting or IP 

Applicant amended other independent claims 5 and 13 by adding a different limitation “present a selector selectable to translate the audio into the second language based at least in part on detection of a near field communication signal”.

 	Regarding the newly added limitation to claims 5 and 13, the examiner discovered a reference to Xian et al. (US PG Pub. 2020/0194000). Xian discloses allowing multi-users to communicate using different languages (Xian, Fig. 1). The user’s devices are connected to each other through a local wireless networks such as a near field connection (NFC) (Xian, [0007], [0031] [0064]). A user could select his desired language to be translated when connecting to other users (Xian, [0036], [0044], [0049], [0061]). Xian meets the newly added limitation to claims 5 and 13.
 
	In the following rejections, the examiner combined the newly discovered references with the previously cited references to address newly added limitations. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Claims 1, 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub. 2015/0363389, hereinafter referred to as Zhang) in view of Reitan  (US PG Pub. 2012/0316860).

Regarding claim 1, Zhang discloses an assembly, comprising:
at least one processor programmed to access instructions executable by the processor to (Fig. 3, Abstract, computer implemented video playing and audio translation):
receive at least audio in a first audio video (AV) content, the audio being in a first language (Fig. 2, [0016], video displayed on a television, audio being French);
for at least a first recipient device, provide a second language version of the audio for play on at least one speaker of the first recipient device while video of the AV content is presented on a display device different from the first recipient device (Fig. 2, [0016-0017], [0022], audio being played on user’s mobile phone, translated audio in English and in Spanish; Note, the limitation does not exclude a situation that video also displayed on user’s mobile device as long as the video is displayed on a TV, which is claimed “a display device different from the first recipient device” ).  
wherein the instructions are executable to translate the audio into the second language based at least in part on at least one characteristic of a listener associated with the first recipient device, the at least one characteristic being based on at least one or more of face recognition, name, location, or combinations thereof (Fig. 8, #800,  [0023], user’s profile information, [0034], [0036], [0043], a user specifies language preference as a translation target language; Note, user’s profile and language preference meets ONE alternative “characteristic being based on … name” because each associated with a user name, in addition, a profile file has a name). 

Zhang discloses audio is translated to his preferred language based on language preference settings (Fig. 2, Fig. 8, [0034], [0036], [0043]). Since a user’s profile is associated with the user, the user profile must has a name. Zhang implicitly disclosed the broadly recited limitation. To further explicitly disclose the limitation, the examiner cites Reitan which disclosed a video caption translation system. Reitan discloses a target language based on user’s profile (Reitan, Fig. 1, #130, [0015], [0026], user’s profile must has a name associated with a user) or based on Internet IP address (Reitan, [0026]). Please note, an IP address is associated with a location. Reitan further describes selecting a target language can based on information ([0026], [0033-0035]). 

Zhang and Reitan are both dealing with translation, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang’s teaching with Reitan’s teaching to translate a target language based on different information such as user’s language preference (“name”) or device’s IP address (“location”). One having ordinary skill in the art would have been motivated to make such a modification to make digital video to speakers of other languages (Reitan, [0003]). 

Regarding claim 2, Zhang in view of Reitan further discloses the instructions are executable to translate the audio into the second language and send the audio in the second language to the first recipient device (Fig. 6, #615, [0014-0016], [0022-0023], translating audio into different languages. Translation component can be on media cast device or on user’s mobile phone). Zhang further discloses television can receive content from the Internet (Zhang, [0001], [0014]), which meets “the at least one processor is implemented in the display device”. Zhang further discloses translation can be implement in different devices (Zhang, [0022]). Therefore, Zhang discloses “the instructions are executable to translate the audio into the second language and send the audio in the second language to the first recipient device.”

Regarding claim 6, Zhang in view of Reitan disclose outputting video to a TV but does not explicitly discloses “to access the audio in the second language from an advanced television systems committee (ATSC) data stream”. Since ATSC data stream is a commonly used standard. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang in view of Reitan’s teaching to access audio using ATSC data stream which is a television standard data stream. One having ordinary skill in the art would have been motivated to make such a modification to follow the standard and compatible with other device.

Regarding claim 7, Zhang in view of Reitan further discloses wherein the at least one processor is implemented in the display device, and the instructions are executable Fig. 2, [0011-0013], outputting different languages such as English, Spanish on different user’s mobile devices while displaying video on a TV).

Regarding claim 8, Zhang in view of Reitan further discloses wherein the at least one processor is implemented in the first recipient device, and the instructions are executable to receive the audio in the first language and translate the audio to the second language as the video is presented on the display device (Fig. 1, [0031-0034], translation component is implemented on user’s mobile device; video is displaying on a TV set). 

Claims 5, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xian et al. (US PG Pub. 2020/0194000).

Regarding independent claim 5 (directed to an assembly) and claim 13 (directed to a system), these two claims include several limitations similar to that recited in claim 1.  The similar limitations are related to displaying video on a TV (claimed “a displaying device”) and outputting translated audio on a user’s device (claimed “a recipient device”). For the purpose of concise office action, the examiner does not repeat the explanation. Please see explanation above for claim 1. 

Applicant amended claims 5 and 13 by adding a limitation “wherein the instructions are executable to present a selector selectable to translate the audio into the second language based at least in part on detection of a near field communication signal” 

Zhang discloses selecting a language as target translation by setting preference (Zhang, Fig. 8, #805, [0034], [0043]). Zhang further discloses using communication interface including wireless communication ([0018], [0024], [0060], various communication protocols such as Wi-Fi, Bluetooth, Infrared etc.). Since the translation language is based on user’s language preference settings (Zhang, [0034], [0043]). These preferences are sent to a translation component (Zhang, Fig. 3). Therefore, Zhang discloses “translate the audio into the second language based at least in part on ”. 

Xian discloses allowing multi-users to communicate using different languages (Xian, Fig. 1). The user’s devices are connected to each other through a local wireless networks such as a near field connection (NFC) (Xian, [0007], [0031] [0064]). A user could select his desired language to be translated when connecting to other users (Xian, [0036], [0044], [0049], [0061]). Please note, the claimed “based at least in part on detection of a near field communication signal” is interpreted as has a relationship with NFC signal. Xian discloses a user selects target language ([0036], [0044]) when 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang’s teaching with Xian’s teaching to use a near field communication to exchange data between a mobile terminal and a television. One having ordinary skill in the art would have been motivated to make such a modification so that people who speak different languages can communicate with each other (Xian, [0001-0002]).

Regarding claim 14, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the display device, and the display device is configured to send the audio in the second language to the first recipient device and send the audio in a third language to a second recipient device (Zhang, Fig. 11, [0055-0056], a smart phone 1 is used as a control device and presentation device and output translated audio to smart phone 2).

Regarding claim 15, Zhang in view of Xian further discloses the at least one processor is configured with instructions to translate the audio from the first language to the second language (Zhang, [0032-0034]).



It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang in view of Xian’s teaching to user a television standard (ATSC) the data stream. One having ordinary skill in the art would have been motivated to make such a modification to follow the standard and compatible with other device.

Regarding claim 19, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the display device, and the instructions are executable to, for at least a second recipient device, provide a third language version of the audio for play on at least one speaker of the second recipient device while video of the AV content is presented on the display device, the display device being different from the first and second recipient devices (Fig. 2, [0011-0013], outputting different languages such as English, Spanish on different user’s mobile devices while displaying video on a TV).

Regarding claim 20, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the first recipient device, and the instructions are executable to receive the audio in the first language and translate the audio to the second language as the video is presented on the display device (Fig. 1, [0031-0034], translation component is implemented on user’s mobile device; video is displaying on a TV set). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Reitan and further in view of Montavon (“Deep learning for spoken language identification”, 2009).

Regarding claim 4, Zhang in view of Reitan discloses selecting a language based on user’s spoken language but does not explicitly disclose “the characteristic is identified by at least one neural network”. 

Montavon discloses using neural network to identify a spoken language (Montavon, Section 3, page 3, results and analysis, using neural network for identifying spoken language). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Montavon’s teaching with Zhang in view of Reitan’s teaching to use neural network technique to identify a language. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better identification result using short speech samples (Montavon, section 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xian and further in view of Montavon (“Deep learning for spoken language identification”, 2009).

Regarding claim 17, Zhang in view of Xian does not explicitly disclose “the characteristic is identified by at least one neural network”. 

Montavon discloses using neural network to identify a spoken language (Montavon, Section 3, page 3, results and analysis, using neural network for identifying spoken language). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Montavon’s teaching with Zhang in view of Xian’s teaching to use neural network technique to identify a language. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better identification result using short speech samples (Montavon, section 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659